Title: From Thomas Jefferson to John Wayles Eppes, 28 March 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Washington Mar. 28. 1801.

I wrote to you the day before yesterday, since that I have taken a more correct view of my [probable] receipts & expenditures and find that I may venture to take Haxall’s horse immediately at 500. doll. paiable at 90. days. it would be a great inconvenience to have to send from Washington for directions; & on the [other hand] a convenience to have […] brought to Monticello by the messenger who will go for [Walker’s] & Bell’s. be so good as to engage him at once, if to be done on that [verdict], and have them ready for me. if you could write me a line to Monticello as soon as possible, to give [me] an idea of the time at which I may send for them, I will thank you. I still flatter myself with getting from here on the 31st. a thousand endearing assurances to my beloved Maria, to whom I […] in a letter from Kitty Church to present her affectionately. [health,] happiness & sincere attachment to yourself.

Th: Jefferson

